DETAILED ACTION

This action is in response to the Application filed on 07/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2015 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0006340; (hereinafter Xu) in view of US Pub. No. 2011/0115456; (hereinafter Tanifuji).
Regarding claim 1, Xu [e.g. Figs. 3- 4] discloses  a control circuit for controlling a switching converter, wherein the switching converter having a high side switch [e.g. M2] and a low side switch [e.g. M1], the control circuit comprising: a first comparing circuit [e.g. 402], configured to provide an off time control signal [e.g. OFFSET], wherein the off time control signal is configured to determine an on moment of the high side switch [e.g. M2 receives the inverted signal CTRL; as shown in Fig. 3, when OFFSET is high, CTRL provided to M1 is low and the inverted CTRL to transistor M2 will be high], and wherein when the switching converter operates in a load operation mode and the low side switch is on, the first comparing circuit is configured to receive a current sensing signal [e.g. RFLTI] indicative of inductor current flowing through an inductor [e.g. L] of the switching converter [e.g. 402 is configured to receive the current sensing signal RFLTI during any mode of operation], and further configured to compare the current sensing signal with a current reference signal [e.g. OFFTH] to provide the off time control signal [e.g. OFFSET]; and a second comparing circuit [e.g. 401], wherein when the switching converter operates in the load operation mode, the second comparing circuit is configured to be activated to receive a voltage feedback signal indicative of an output voltage signal of the switching converter [e.g. FB; comparator 401 is configured to receive FB in any mode of operation], and further configured to compare the voltage feedback signal with a voltage reference signal [e.g. VREF] to provide a first on time control signal [e.g. ONSET], and wherein the first on time control signal is configured to determine an off moment of the high side switch [e.g. Fig. 3 shows that CTRL is high when ONSET is high, therefore the inverted CTRL will be low, turning M2 OFF].
Xu fails to disclose wherein the load operation mode is a light load operation mode.
Tanifuji teaches wherein the load operation mode is a light load operation mode [e.g. paragraph 027 recites “A DC-DC converter which turns off all or a part of unnecessary circuits and operates at time of light load mode”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Xu by wherein the load operation mode is a light load operation mode as taught by Tanifuji in order of being able to reduce power consumption.

Regarding claim 16, Xu [e.g. Figs. 3- 4] discloses  a switching converter, comprising: a high side switch [e.g. M2] and a low side switch [e.g. M1]; a first comparing circuit [e.g. 402], configured to provide an off time control signal [e.g. OFFSET], wherein the off time control signal is configured to determine an on moment of the high side switch [e.g. M2 receives the inverted signal CTRL; as shown in Fig. 3, when OFFSET is high, CTRL provided to M1 is low and the inverted CTRL to transistor M2 will be high], and wherein when the switching converter operates in a load operation mode and the low side switch is on, the first comparing circuit is configured to receive a current sensing signal [e.g. RFLTI] indicative of inductor current flowing through an inductor [e.g. L] of the switching converter [e.g. 402 is configured to receive the current sensing signal RFLTI during any mode of operation], and further configured to compare the current sensing signal with a current reference signal [e.g. OFFTH] to provide the off time control signal [e.g. OFFSET]; and a second comparing circuit [e.g. 401], wherein when the switching converter operates in the load operation mode, the second comparing circuit is configured to be activated to receive a voltage feedback signal indicative of an output voltage signal of the switching converter [e.g. FB; comparator 401 is configured to receive FB in any mode of operation], and further configured to compare the voltage feedback signal with a voltage reference signal [e.g. VREF] to provide a first on time control signal [e.g. ONSET], and wherein the first on time control signal is configured to determine an off moment of the high side switch [e.g. Fig. 3 shows that CTRL is high when ONSET is high, therefore the inverted CTRL will be low, turning M2 OFF].
Xu fails to disclose wherein the load operation mode is a light load operation mode.
Tanifuji teaches wherein the load operation mode is a light load operation mode [e.g. paragraph 027 recites “A DC-DC converter which turns off all or a part of unnecessary circuits and operates at time of light load mode”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Xu by wherein the load operation mode is a light load operation mode as taught by Tanifuji in order of being able to reduce power consumption.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu) in view of Tanifuji and further in view of US Patent No. 6,396,252; (hereinafter Culpepper).

Regarding claim 2 and claim 17, Xu fails to disclose wherein when the switching converter operates in a normal operation mode, the second comparing circuit is configured to be deactivated.
Culpepper [e.g. Fig. 2] teaches wherein when the switching converter operates in a normal operation mode, the second comparing circuit is configured to be deactivated [e.g. col. 6, lines 53 recites “Comparator 107 is disabled in the continuous mode”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Xu by wherein when the switching converter operates in a normal operation mode, the second comparing circuit is configured to be deactivated as taught by Culpepper in order of being able to reduce power consumption.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 13 – 15 are allowed.
Claim(s) 3 – 12 and 18 – 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: an error amplifying circuit, wherein when the switching converter operates in a normal operation mode, the error amplifying circuit is configured to be activated to receive the voltage feedback signal and the voltage reference signal, and further configured to amplify the difference of the voltage feedback signal and the voltage reference signal to provide an error signal; and an on time generator, wherein when the switching converter operates in the normal operation mode, the on time generator is configured to be activated to generate a second on time control signal based on an input voltage signal of the switching converter and the output voltage signal, and wherein the second on time control signal is configured to determine the off moment of the high side switch; and wherein when the switching converter operates in the normal operation mode, the first comparing circuit is configured to compare the current sensing signal with the error signal to provide the off time control signal”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the control circuit comprising: an error amplifying circuit; an on time generator; a first comparing circuit; and a second comparing circuit; wherein when the switching converter operates in a light load operation mode, the error amplifying circuit and the on time generator are deactivated”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: an error amplifying circuit, wherein when the switching converter operates in a normal operation mode, the error amplifying circuit is configured to be activated to receive the voltage feedback signal and the voltage reference signal, and further configured to amplify the difference of the voltage feedback signal and the voltage reference signal to provide an error signal; and an on time generator, wherein when the switching converter operates in the normal operation mode, the on time generator is configured to be activated to generate a second on time control signal based on an input voltage signal of the switching converter and the output voltage signal, and wherein the second on time control signal is configured to determine the off moment of the high side switch; and wherein when the switching converter operates in the normal operation mode, the first comparing circuit is configured to compare the current sensing signal with the error signal to provide the off time control signal”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838